Citation Nr: 0940902	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  04-31 870A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an effective date earlier than February 
11, 2002, for the grant of a 10 percent rating for a low back 
strain.

2.  Entitlement to a rating higher than 10 percent for low 
back strain prior to September 26, 2006, and 20 percent on 
and after that date.

3.  Entitlement to service connection for a skin disorder, 
including due to an undiagnosed illness.

4.  Entitlement to service connection for chronic fatigue, 
including due to an undiagnosed illness.

5.  Entitlement to service connection for arthritis in the 
knees.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to May 1980, 
and from January to May 1991.

This case comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from December 2002 and January 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Baltimore, Maryland.

In the December 2002 rating decision at issue, the RO granted 
a 10 percent disability evaluation for the Veteran's low back 
strain, effective February 11, 2002; and in July 2009 the 
disability rating was increased to 20 percent, effective 
September 26, 2002.   He appealed for an earlier effective 
date for the grant of the 10 percent rating and requested an 
even greater rating.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993) (even if a rating is increased during the pendency of 
an appeal, a veteran is presumed to be seeking the highest 
possible rating, unless he expressly indicates otherwise).

In the January 2003 decision, also at issue, the RO denied 
the Veteran's claims for service connection for a skin 
disorder, chronic fatigue, and arthritis of the knees.

The case was remanded in June 2006 and has been returned to 
the Board for review.  Unfortunately, further development of 
the evidence is required before actually deciding the appeals 
regarding service connection for a skin disorder, service 
connection for fatigue, and arthritis of the knees, and 
entitlement to a higher rating for lumbar spine disability.  
Therefore, for the reasons discussed below, the claims are 
being remanded to the RO via the Appeals Management Center 
(AMC).  VA will notify the Veteran if further action is 
required on his part.

As noted in the prior remand, the Veteran also filed claims 
in February 2002, May 2002, June 2003, and April 2005, 
respectively, for service connection for joint pain, 
including as due to an undiagnosed illness, a neck disorder, 
post-traumatic stress disorder (PTSD), and an eye disorder.  
In July 2009, he also indicated his intention to pursue a 
claim for service connection for sleep apnea.  These 
additional claims, however, have not been adjudicated by the 
RO-much less denied and timely appealed to the Board.  
38 C.F.R. § 20.200.  Therefore, they are referred to the RO 
for appropriate development and adjudication.  


FINDINGS OF FACTS

1.  The Veteran's claim for an increased rating for his 
service-connected low back strain was received on February 
11, 2002.

2.  In December 2002, the RO increased the noncompensable 
rating in effect for low back strain to 10 percent effective 
from February 11, 2002.

3.  The evidence does not show that there was an 
ascertainable increase in the low back strain over a one year 
period prior to February 11, 2002.


CONCLUSION OF LAW

The criteria for an effective date prior to February 11, 
2002, for the assignment of a 10 percent rating for service-
connected low back strain have not been met.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 Part 4, Diagnostic Code 
5295 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the Veteran's earlier effective date claim has been 
properly developed for appellate review.  The Board will then 
address this claim on the merits, providing relevant VA laws 
and regulations and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  These duties must be satisfied before the Board is 
able to adjudicate the Veteran's claim on the merits.

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record: (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist him in obtaining; and (3) that he is 
expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  The VCAA 
notice requirements apply to all five elements of a service-
connection claim, including the downstream disability rating 
and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim-such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran has neither alleged nor demonstrated any 
prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination); 
see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

Regardless, prejudicial deficiencies in the timing or content 
of a VCAA notice can be cured by showing the essential 
fairness of the adjudication will not be affected because: 
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  

Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non- 
prejudicial." Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this particular case at hand, letters satisfying these 
notice requirements were sent to the Veteran in May 2002 and 
July 2006.  After the claim for service connection was 
granted, from which he appealed the effective for the 
assignment of the 10 percent rating, the July 2006 letter 
informed him of the evidence required concerning this 
downstream issue.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007). See also Goodwin v. Peake, 22 Vet. App. 
128 (2008).  

The claim was also readjudicated in the SOC in September 2004 
and a SSOC in August 2009.  

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim, as there is no 
indication that there are any outstanding treatment records 
relating to treatment received by the Veteran within one year 
of February 11, 2002, or other outstanding records pertinent 
to the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See, 
e.g., Caffrey v. Brown, 6 Vet. App. 377 (1994).  Accordingly, 
the Board finds that no further action is needed to meet the 
requirements of the VCAA or Court.

The Board received additional evidence from the Veteran in 
September 2009 without a waiver of RO review.  The Board 
reviewed the evidence and these statements do not pertain to 
his claim for an effective earlier date.  Therefore, the 
Board will not further delay the adjudication of this claim 
for RO review of these documents.  

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  The record contains statements of the 
Veteran and friends, VA outpatient records, and reports of VA 
examinations.  



II.  Entitlement to an Effective Date earlier than February 
11, 2002, for the Grant of a 10 Percent Rating for a Low Back 
Strain

Service connection is currently in effect for low back 
strain, rated as 10 percent disabling.

Based on an inservice injury and VA examination, service 
connection for a low back strain was granted in a November 
1992 rating action.  

The RO received a claim for increased disability in June 
1994.  In September 1994, the RO informed the Veteran that 
medical evidence had been considered and his low back strain 
was considered noncompensably disabling. 

On February 11, 2002, the RO received the Veteran's claim for 
an increased rating for his low back strain.  

In November 2002, a VA examination was conducted.  Lumbar 
spine range of motion was as follows: flexion was 80 degrees, 
extension was 20 degrees, bilateral lateral flexion was 20 
degrees and rotation, bilaterally, was 40 to 50 degrees.  
There was no pain on motion, neurological deficit, spasm, 
postural abnormalities, fixed deformities, weakness, 
decreased endurance, or incoordination.  A radiological study 
revealed minimal early degenerative osteoarthritis.   

In a December 2002 rating action the RO increased the rating 
in effect for low back strain to 10 percent and assigned 
February 11, 2002, as the effective date of the award.  The 
RO referred to the November 2002 VA examination and also 
indicated that there was evidence of limited motion.

Statutory and regulatory provisions specify that unless 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be 
fixed in accordance with the facts found, but will not be 
earlier than the date of receipt of the claimant's 
application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

Section 5110(b)(2) of title 38 of the United States Code 
specifically provides otherwise by indicating that, in cases 
involving a claim for an increased evaluation, the effective 
date will be the earliest date as of which it is factually 
ascertainable that an increase in disability occurred if the 
claim is received within one year from such date.  See also 
38 C.F.R. § 3.400(o)(2) (which provides that, if the claim is 
not received within one year from such date, the effective 
date is the date of receipt of claim); Harper vs. Brown, 10 
Vet. App. 125, 126- 127 (1997) (holding that 38 C.F.R. § 
3.400(o)(2) is applicable only where the increase in 
disability precedes the filing of the claim and the claim is 
received within one year of the increase). Thus, determining 
whether an effective date assigned for an increased rating is 
proper under the law requires: (1) a determination of the 
date of the receipt of the claim for the increased rating; 
and (2) a review of all the evidence of record to determine 
when an increase in disability was "ascertainable."  Hazan 
vs. Gober, 10 Vet. App. 511, 521 (1992).

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  Once a formal 
claim for compensation has been allowed, receipt of a report 
of examination or hospitalization by VA or uniformed services 
will be accepted as an informal claim for increased benefits.  
The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim, only when such 
reports relate to examination or treatment of a disability 
for which service-connection has previously been established 
or when a claim specifying the benefit sought is received 
within one year from the date of such examination, treatment 
or hospital admission.  38 C.F.R. § 3.157.

With respect to rating impairment caused by service-connected 
disability, those evaluations are determined by the 
application of a schedule of ratings, which is based upon the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.

As noted, the Veteran filed his claim in February 2002.  The 
regulations for evaluation of certain disabilities of the 
spine, including intervertebral disc syndrome, were revised, 
effective on September 23, 2002.  Additional revisions were 
made to the evaluation criteria on September 26, 2003.  It 
should be pointed out that the revised rating criteria may 
not be applied to a claim prior to the effective date of the 
amended regulation.  See 38 U.S.C.A. § 5110(g); Rhodan v. 
West, 12 Vet. App. 55 (1998).  

Diagnostic Code 5295 was designated for lumbosacral strain.  
Under this diagnostic code a noncompensable rating was 
warranted for lumbosacral strain where there are only slight 
subjective symptoms.  A 10 percent evaluation required 
symptoms of characteristic pain on motion.  A 20 percent 
rating was warranted for lumbosacral strain where there was 
muscle spasm on extreme forward bending and unilateral loss 
of lateral spine motion in a standing position.  38 C.F.R. § 
4.71a, Diagnostic Code 5295.

38 C.F.R. § 4.71a, Diagnostic Code 5292 provided that slight 
limitation of motion of the lumbar spine warranted an 
evaluation of 10 percent.  Moderate limitation of motion 
warranted an evaluation of 20 percent.    

Ankylosis of the lumbar segment of the spine at a favorable 
angle warranted a 40 percent evaluation.  A 50 percent 
evaluation required fixation at an unfavorable angle.  38 
C.F.R. Part 4, Diagnostic Code 5289.  

Under the old criteria, a 100 percent rating was assigned for 
spinal pathology resulting in ankylosis of the entire spine 
at an unfavorable angle, with marked deformity and 
involvement of major joints (Marie- Strumpell type) or 
without other joint involvement (Bechterew type).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5286.

The VA treatment records do not show that medical care was 
provided for his low back strain within one year prior to 
February 2002.  Further, the Veteran does not report 
treatment for his low back strain within a year prior to 
February 2002.  There is therefore no indication that this 
disorder had reached the level of disability indicative of a 
10 percent rating at any time within one year of February 11, 
2002.  In summary, there is no factually ascertainable 
evidence, which shows an increase in the service-connected 
disability occurring prior to February 11, 2002.  The Board 
is also unable to locate a prior unadjudicated claim for 
increased rating since the last adjudication of a claim for 
increased rating in August 1994.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim for an effective date prior to February 11, 
2002, for the grant of a 10 percent rating for a low back 
strain.  


ORDER

Entitlement to an effective date earlier than February 11, 
2002, for the assignment of a 10 percent schedular rating for 
low back strain is denied.


REMAND

In a statement dated in August 2006, the Veteran reported 
that he received treatment for his skin disorder, knee pain, 
and back pain from the VA hospital in Washington D.C. in 
April 1995.  The clinical documentation associated with this 
medical care has not been incorporated into the record.  Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are 
constructively part of the record which must be considered).  

In the prior Remand, the Board requested that the RO schedule 
examinations and that a VA examiner provide an opinion as to 
whether it is at least as likely as not the Veteran's 
bilateral knee disorder is causally or etiologically related 
to his military service.  The Board also requested that an 
examiner indicate whether the Veteran has sciatic 
neuropathy/radiculopathy involving his lower extremities.  
The Veteran underwent VA examinations in 2006 and 2008; 
however, these questions were not addressed.  It was held in 
the case of Stegall v. West, 11 Vet. App. 268 (1998) that a 
Remand by the Court or the Board confers on the claimant, as 
a matter of law, the right to compliance with the remand 
orders. 

In October 2006 the Veteran reported that he was receiving 
treatment for his low back disability from the National Rehab 
Hospital.  All of the records from this facility have also 
not been obtained.    

The Veteran should thereafter be provided a new VA 
examination to determine the current nature and severity of 
his service-connected low back disability.  

With respect to the remaining issue of entitlement to service 
connection for a disability claimed as fatigue, as was noted 
in the Introduction, the Veteran is clearly pursuing a claim 
for service connection for sleep apnea, and the Board has 
directed that the RO develop and adjudicate the claim.  The 
record also reflects that the Veteran's symptom of fatigue 
may be related to a diagnosis of sleep apnea.  Consequently, 
the Board finds that the claim for service connection for 
fatigue is inextricably intertwined with the claim for 
service connection for sleep apnea, and that a decision with 
respect to this claim will be held in abeyance pending the 
development and adjudication of the claim for service 
connection for sleep apnea.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
request him to update the list of the 
doctors and health care facilities that 
have provided treatment for either left 
knee disability, skin disorder, fatigue, 
or low back disability.  If information is 
provided in sufficient detail, the RO 
should make arrangements to obtain all the 
records of the treatment afforded to the 
Veteran from all the sources listed by him 
that are not already on file, including 
records from National Rehab Hospital that 
date from 2006 and VA hospital in 
Washington D.C. dated in April 1995.  All 
information obtained should be made part 
of the file.

2.  The RO should make arrangements with 
the Washington DC, VA medical facility for 
the Veteran's claims folder to be 
forwarded to the physician who conducted 
the VA examination in July 2008 (if 
unavailable to another VA physician) in 
order to review the claims folder, to 
include any additional evidence.  In an 
addendum, request the examiner to render 
an opinion as to whether it is as least as 
likely as not (a probability of 50 percent 
or greater) that any current bilateral 
knee disability is related to the 
appellant's period of active duty.  If the 
new examiner cannot render the opinion 
without an examination, arrangements 
should be made for a new examination.  A 
complete rationale for any opinion 
expressed should be included in the 
report.  The claims file must be made 
available to and reviewed by the examiner.

3.  The RO should schedule the Veteran for 
a VA examination to determine the nature 
and severity of his service-connected 
spinal disability.  Any indicated 
diagnostic tests and studies should be 
accomplished.  All pertinent 
symptomatology and findings should be 
reported in detail, including range of 
motion (ROM) testing.  The report should 
list all subjective complaints and 
objective findings in detail.  The 
examiner should address the extent of 
functional impairment attributable to any 
reported pain.  In this regard, the 
examiner also should indicate whether the 
Veteran has sciatic 
neuropathy/radiculopathy involving his 
lower extremities.  (Note: this may 
require a neurological evaluation, aside 
from the orthopedic evaluation).  The 
examiner should describe whether any 
existing pain significantly limits 
functional mobility during flare-ups or on 
repeated use.  The factors upon which the 
opinions are based must be set forth in 
detail.  The report of the examination, 
including the reports of all completed 
tests or special studies, should 
thereafter be associated with the 
Veteran's claims folder.  The Veteran's 
claims folder must be made available to 
the examiner.  

4.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the Veteran's claims.  
If the benefits sought are not granted the 
Veteran should be furnished a supplemental 
statement of the case and an opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


